Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/15/2022 has been entered. Claim 1 has been amended. Claims 3 and 5 have been canceled. Claims 1-2, 4, and 6-15 remains pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sack (DE 908808).

    PNG
    media_image1.png
    447
    619
    media_image1.png
    Greyscale

Regarding claim-1, Sack discloses a separating device for separating a harvested mixture of root crops (10, Fig.1) and admixtures (11, Fig.1), the separating device comprising: 
at least one conveyor element (1 and 7, Fig.1) for at least one of: 
supplying the harvested mixture (10 and 11, Fig.1) to a separation region (Annotated Fig.1) and 
discharging the root crops (10) from the separation region in a conveying direction (Annotated Fig.1), 
at least one fluid flow generator (9, Fig.1) and 
at least one directing device (Annotated Fig.1) for directing a fluid flow (defined by arrows) in a fluid flow direction to the separation region (See Fig.1);
wherein the directing device (Annotated Fig.1) is realized in at least one directing portion (Annotated Fig.1) by the conveyor element (7) itself (The fluid flow guided along the fluid flow direction defined by arrows to the separating region in directing portion);
the conveyor element (7) is realized as a substantially fluid-impermeable conveyor belt (vulcanized rubber strips 8, Fig.1); and 
the directing portion (Annotated Fig.1) is realized by a conveyor side of the conveyor belt (7), and by a portion of the conveyor side which delimits the fluid flow upward in a vertical direction (The directing portion is constituted by a conveying direction of the conveyor belt, especially by a section of the conveying side defining the fluid flow “defined by arrows” upward along the vertical direction, See Annotated Fig.1).
Regarding claim-2, Sack discloses wherein the directing portion extends to the separation region (Annotated Fig.1).
Regarding claim-4, Sack discloses wherein the conveyor belt (7) is realized as a slat conveyor with a plurality of conveyor belt slats (strips 8), which abut against one another in the conveying direction (See Fig.1).
Regarding claim-11, Sack discloses further including at least one guide element (rotating rollers 4 and 5, Fig.1) which guides a conveyor belt portion which also realizes the directing portion (Annotated Fig.1). 
Regarding claim-15, Sack discloses a machine (Pg.1-2; Claim-1) for harvesting or overloading root crops (10), comprising a receiving device (conveyor 1, Fig.1) and a separating device (defined by conveyor 7, Fig.1) according to Claim 1.

Claims 1-5, 8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George (US 3227276).

    PNG
    media_image2.png
    738
    989
    media_image2.png
    Greyscale

Regarding claim-1, George discloses a separating device for separating a harvested mixture of root crops (potatoes P, Fig.1) and admixtures (stones S and trash T, Fig.1), the separating device comprising: 
at least one conveyor element (11 and 32, Fig.1) for at least one of: 
supplying the harvested mixture (P, S, T, Fig.1) to a separation region (Annotated Fig.1) and 
discharging the root crops (2) from the separation region in a conveying direction (Annotated Fig.1), 
at least one fluid flow generator (air expansion chamber 36, Fig.1) and 
at least one directing device (Flap 46, Fig.1) for directing a fluid flow (defined by arrows) in a fluid flow direction to the separation region (See Annotated Fig.1);
wherein the directing device (46) is realized in at least one directing portion (Annotated Fig.1) by the conveyor element (11 and 32) itself (The fluid flow guided along the fluid flow direction defined by arrows to the separating region in directing portion);
wherein the conveyor element (32) is realized as a substantially fluid-impermeable conveyor belt (steel plate 57, Fig.1); and
wherein the directing portion (Annotated Fig.1) is realized by a conveyor side of the conveyor belt (32), and by a portion of the conveyor side which delimits the fluid flow upward in a vertical direction (The directing portion is constituted by a conveying direction of the conveyor belt, especially by a section of the conveying side defining the fluid flow “defined by arrows” upward along the vertical direction, See Annotated Fig.1).
Regarding claim-2, George discloses wherein the directing portion extends to the separation region (Annotated Fig.1).
Regarding claim-4, George discloses wherein the conveyor belt (32) is realized as a slat conveyor with a plurality of conveyor belt slats (lag chains, Fig.1), which abut against one another in the conveying direction (See Fig.1).
Regarding claim-8, George discloses wherein the directing portion (Annotated Fig.1) comprises at least in part a gradient of no more than 600 relative to a horizontal (Further adjustment for the air being drawn into the expansion chamber is effected by an auxiliary flap 46 hinged at 47 to the rear end of the main flap 38 and adjusted by a crank-operated extensible link device 48 having a hand crank handle 49 and pivotally connected to the rear end of the flap supporting bracket arm 41 as indicated at 51, Col.3 line28-35; Fig.4).
Regarding claim-11, George discloses further including at least one guide element (rotating roller 81 and 82 as well as rollers 27-28; 21-22; Fig.1, 3) which guides a conveyor belt (11) portion which also realizes the directing portion (Annotated Fig.1). 
Regarding claim-12, George discloses wherein at least one of multiple guide elements is realized as a pressing roller (hold down rollers 27-28, Fig.1, 3) which is arranged at least on the side of the conveyor belt (11) portion remote from the fluid flow.
Regarding claim-13, George wherein at least one of the multiple guide elements is realized as a position roller (adjustable lift rollers 21-22, Fig.1, 3) which is arranged at least on the side of the conveyor belt (11) portion facing the fluid flow.
Regarding claim-15, George discloses a machine (Pg.4-7; Claim-1) for harvesting or overloading root crops (P), comprising a receiving device (conveyor 10, Fig.1) and a separating device (defined by conveyor 11 and 32, Fig.1-4) according to Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as obvious over Sack (DE 908808).

    PNG
    media_image1.png
    447
    619
    media_image1.png
    Greyscale

Regarding claim-6, Sack does not disclose wherein the directing portion (Annotated Fig.1) has a length of at least 20 cm in the fluid flow (defined by arrows) direction. This is just a mere of design and constructional detail of an apparatus in which the directing portion along the fluid flow direction can be designed according to desired specification and by taking multiple parameters into consideration i.e. fluid intensity, size, weight, and shape of separating material. Thus, it comes within the scope for a person skilled in the art to design a length of a directing portion based on above parameters and/or given specification.
Regarding claim-7, Sack does not disclose wherein the directing portion (Annotated Fig.1) has a width orthogonal to the fluid flow direction of at least 80% of the width of the conveyor element (7). This is just a mere of design and constructional detail of an apparatus in which the width of directing portion can be designed according to desired specification and by taking multiple parameters into consideration i.e. fluid intensity, size, weight, and shape of separating material. Thus, it comes within the scope for a person skilled in the art to design a width of a directing portion based on above parameters and/or given specification.
Regarding claim-8, Sack implicitly disclose wherein the directing portion (Annotated Fig.1) comprises at least in part a gradient of no more than 600 relative to a horizontal. This is just a mere of design and constructional detail of an apparatus in which the angle adjustment of directing portion is possible around axis (6) and can be designed according to desired specification and by taking multiple parameters into consideration i.e. fluid intensity, size, weight, and shape of separating material. Thus, it comes within the scope for a person skilled in the art to design to adjust the angle based on above parameters and/or given specification. 
Regarding claim-14, Sack does not disclose wherein at least one of the multiple guide elements is realized as a sliding element which abuts at least against the side of the conveyor belt portion facing the fluid flow and extends in the fluid flow direction. This is just a mere of design and constructional detail of an apparatus with minor design modification. Thus, the addition of sliding elements is an obvious design choice and a person skilled in the art can easily construed to provide sliding element to prevent any sagging of conveyor element.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sack (DE 908808) in view of Sack (DE 928017).
Sack does not discloses further including at least one wiper lip which is stationary relative to the fluid flow generator (9, Fig.1), and which is arranged in a sealing manner on the conveyor element (7, Fig.1) and preferably delimits the directing portion in the fluid flow direction.
Sack also teaches a separating device for separating a harvested mixture of root crops and admixtures and also, teaches further including at least one wiper lip (scrapper 12, Fig.1) which is stationary relative to the fluid flow generator (16), and which is arranged in a sealing manner on the conveyor element (10) and preferably delimits the directing portion in the fluid flow direction (See Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Sack’s device with at least one wiper lip taught by Sack for purpose scrapping off root crops on the conveyor element during transport thereof.

Claims 6-7 are rejected under 35 U.S.C. 103 as obvious over George (US 3227276).

    PNG
    media_image2.png
    738
    989
    media_image2.png
    Greyscale

Regarding claim-6, George does not disclose wherein the directing portion (Annotated Fig.1) has a length of at least 20 cm in the fluid flow (defined by arrows) direction. This is just a mere of design and constructional detail of an apparatus in which the directing portion along the fluid flow direction can be designed according to desired specification and by taking multiple parameters into consideration i.e. fluid intensity, size, weight, and shape of separating material. Thus, it comes within the scope for a person skilled in the art to design a length of a directing portion based on above parameters and/or given specification.
Regarding claim-7, George does not disclose wherein the directing portion (Annotated Fig.1) has a width orthogonal to the fluid flow direction of at least 80% of the width of the conveyor element (32) (See Fig.2). This is just a mere of design and constructional detail of an apparatus in which the width of directing portion can be designed according to desired specification and by taking multiple parameters into consideration i.e. fluid intensity, size, weight, and shape of separating material. Thus, it comes within the scope for a person skilled in the art to design a width of a directing portion based on above parameters and/or given specification.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In the remarks/arguments filed on 07/15/2022. Applicant makes numerous remarks and
arguments. Examiner will address these in the order presented.

Regarding newly amended Independent claim 1 (Sack DE 908808):
Applicant’s augment with respect to newly amended independent claim 1 as being unpatentable over Sack has been fully considered and are not persuasive.
Applicant argues that Sack fails to teach “the conveyor element is realized as a substantially fluid-impermeable conveyor belt” and “the directing portion is realized by a conveyor side of the conveyor belt, and by a portion of the conveyor side which delimits the fluid flow upward in a vertical direction”.
In response to argument Sack does teaches the conveyor element (7) is realized as a substantially fluid-impermeable conveyor belt (vulcanized rubber strips 8, Fig.1) and 
the directing portion (Annotated Fig.1) is realized by a conveyor side of the conveyor belt (7), and by a portion of the conveyor side which delimits the fluid flow upward in a vertical direction (The directing portion is constituted by a conveying direction of the conveyor belt, especially by a section of the conveying side defining the fluid flow “defined by arrows” upward along the vertical direction, See Annotated Fig.1). 
This would easily construed by the person skilled in the art that the conveyor belt is fluid impermeable as the flow of fluid is moving vertically upward as indicated by arrows. If it was not impermeable the fluid has passed through the conveyor belt and thus won’t be able to separate root crops from admixtures. Therefore, the conveyor element is impermeable to fluid.

Regarding newly amended Independent claim 1 (Sack DE 928017):
Applicant’s arguments, with respect to newly amended independent claim-1 have been fully considered and are persuasive.  The rejected claims under 102 and 103 have been withdrawn. 
Regarding newly amended Independent claim 1 (George US 3227276):
Applicant’s augment with respect to newly amended independent claim 1 as being unpatentable over Sack has been fully considered and are not persuasive.
Applicant argues that George fails to teach “the conveyor element is realized as a substantially fluid-impermeable conveyor belt” and “the directing portion is realized by a conveyor side of the conveyor belt, and by a portion of the conveyor side which delimits the fluid flow upward in a vertical direction”.
In response to argument George does teaches wherein the conveyor element (32) is realized as a substantially fluid-impermeable conveyor belt (steel plate 57, Fig.1); and
wherein the directing portion (Annotated Fig.1) is realized by a conveyor side of the conveyor belt (32), and by a portion of the conveyor side which delimits the fluid flow upward in a vertical direction (The directing portion is constituted by a conveying direction of the conveyor belt, especially by a section of the conveying side defining the fluid flow “defined by arrows” upward along the vertical direction, See Annotated Fig.1).
This would easily construed by the person skilled in the art that the conveyor belt is fluid impermeable as the flow of fluid is moving vertically upward as indicated by arrows. If it was not impermeable the fluid has passed through the conveyor belt and thus won’t be able to separate root crops from admixtures. Therefore, the conveyor element is impermeable to fluid.

Regarding newly amended Independent claim 1 (John US 3429438):
Applicant’s arguments, with respect to newly amended independent claim-1 have been fully considered and are persuasive.  The rejected claims under 102 and 103 have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651